DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RICHARD RINGEL,
                               Appellant,

                                     v.

                         CLAUDINE CERMAK,
                              Appellee.

                                No. 4D19-22

                               [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502009DR008782XXXXSB.

   Richard Ringel, Boynton Beach, pro se.

   Joseph A. Costello of Costello Law, LLC, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J. and BOATWRIGHT, JOE, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.